

116 HR 2097 IH: Legacies of War Recognition and Unexploded Ordnance Removal Act
U.S. House of Representatives
2019-04-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2097IN THE HOUSE OF REPRESENTATIVESApril 4, 2019Mr. Duffy (for himself, Mr. McCaul, Ms. Eshoo, Mr. Castro of Texas, and Ms. Speier) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo recognize the Hmong, Khmer, Laotian, and other ethnic groups commonly referred to as
			 Montagnards, who supported and defended the Armed Forces during the
			 conflict in Southeast Asia, authorize assistance to support activities
			 relating to clearance of unexploded ordnance and other explosive remnants
			 of war, and for other purposes.
	
 1.Short titleThis Act may be cited as the Legacies of War Recognition and Unexploded Ordnance Removal Act. 2.Recognition of Hmong, Khmer, Laotian, Montagnards, and other ethnic groups who supported and defended the Armed Forces in Southeast Asia (a)FindingsCongress finds the following:
 (1)Many Hmong, Khmer, Laotian, and Montagnards— (A)fought and died with United States Armed Forces during the conflict in Southeast Asia in the 1960s and 1970s;
 (B)rescued United States pilots shot down in enemy-controlled territory and returned the pilots to safety;
 (C)captured and destroyed enemy supplies and prevented enemy forces from using the supplies to kill members of the United States Armed Forces;
 (D)gathered and provided to the United States Armed Forces intelligence about enemy troop positions, movement, and strength; and
 (E)provided food, shelter, and support to the United States Armed Forces. (2)The National Armed Forces of Cambodia facilitated the evacuation of the United States Embassy in Phnom Penh on April 12, 1975, by continuing to fight Khmer Rouge forces as they advanced upon the capital.
 (3)A tragic legacy of the conflict in Southeast Asia is the lethal risk posed by unexploded ordnance (UXO) in Vietnam, Laos, and Cambodia that still litter forests, rice fields, villages, school grounds, roads, and other populated areas—hindering development and poverty reduction efforts.
 (4)Vietnam remains one of the world’s most contaminated countries, with an estimated 800,000 tons of UXO left over from the conflict in Southeast Asia that ended more than 40 years ago. It has caused more than 100,000 casualties, including 40,000 deaths.
 (5)From 1964–1973, the United States dropped more than 2,000,000 tons of bombs on Laos during American operations to disrupt North Vietnamese military supply routes. As a result, Laos is the most heavily bombed country per capita in the world. Much of the country’s land remains contaminated with more than 80,000,000 small, unexploded cluster munitions. Since the end of the conflict, UXO have injured or killed more than 25,000 civilians in Laos.
 (6)Cambodia suffers from one of the highest rates of landmine and UXO accidents in the world. Over 64,000 Cambodians have been killed or injured by unexploded ordnance and other explosive remnants of war since 1979, with an average of one casualty every week.
 (7)The United States is the world’s leading financial supporter of conventional weapons destruction worldwide. Since 1993, the United States has provided more than $3,400,000,000 in assistance to more than 100 countries, including more than $132,000,000 in Vietnam, $200,000,000 in Laos, and $140,000,000 in Cambodia.
 (b)Sense of CongressIt is the sense of Congress that— (1)the Hmong, Khmer, Laotian, and Montagnard Freedom Fighters deserve recognition for their support and defense of the Armed Forces and freedom during the conflict in Southeast Asia; and
 (2)the United States should continue to support activities to clear unexploded ordnance and other explosive remnants of war in Vietnam, Laos, and Cambodia, and strengthen people-to-people ties and reaffirm America’s long-standing commitment to Southeast Asia.
				3.Authorization of assistance in Vietnam, Laos, and Cambodia
 (a)In generalThe President is authorized to provide humanitarian assistance for programs to support the activities described in subsection (b).
 (b)Activities supportedActivities that may be supported by assistance under subsection (a) include the following: (1)Developing national surveys of unexploded ordnance and other explosive remnants of war in Vietnam, Laos, and Cambodia.
 (2)Providing for clearance of such unexploded ordnance. (3)Providing assistance for capacity building, risk education, and victims in Vietnam, Laos, and Cambodia related to both unexploded ordnance and other explosive remnants of war.
 (c)CoordinationIn carrying out this section, the President shall seek to consult, partner, and coordinate with international organizations, civil society, donor governments through the Mine Action Support Group, and other stakeholders, as appropriate, to leverage their expertise, financial support, and resources to minimize duplication of efforts and maximize the efficient and effective provision of United States assistance.
 (d)BriefingThe President shall provide annual briefings to the Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives and the Committee on Foreign Relations and the Committee on Appropriations of the Senate on activities undertaken in accordance with this section.
 (e)Authorization of appropriationsThere is authorized to be appropriated to the President to carry out this section $50,000,000 for each of fiscal years 2020 through 2024.
			